Citation Nr: 1220431	
Decision Date: 06/12/12    Archive Date: 06/22/12

DOCKET NO.  08-27 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an effective date earlier than October 3, 2006 for the grant of service connection for prostate cancer.  

2.  Entitlement to service connection for an acquired psychiatric disorder, to include depressive disorder not otherwise specified and posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

T. Blake, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from December 1964 to October 1966, and from September 1990 to April 1991.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico, which in pertinent part denied service connection for posttraumatic stress disorder (PTSD) and granted service connection for prostate cancer and assigned a 100 percent disability rating, effective October 3, 2006.

During the course of the appeal, the evidentiary development has resulted in evidence showing psychiatric diagnoses of depressive disorder not otherwise specified (NOS) and PTSD.  In light of the evidence of record and the decision in Clemmons v. Shinseki, 23 Vet. App. 1 (2009), the Board has characterized the issue as entitlement to service connection for an acquired psychiatric disorder, to include depressive disorder NOS and PTSD, and listed it on the title page accordingly. 

In March 2009, the Veteran testified at a local hearing before a Decision Review Officer (DRO).  A copy of the transcript is of record.  

The issue of entitlement to service connection for an acquired psychiatric disorder, to include depressive disorder NOS and PTSD, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.



FINDINGS OF FACT

1.  All relevant evidence necessary to decide the Veteran's appeal has been obtained.

2.  The date entitlement arose for service connection for prostate cancer (as due to herbicide exposure in service) was in April 2006.  

3.  The Veteran's informal claim for service connection for prostate cancer (as due to herbicide exposure in service) was received on October 3, 2006, which was not within one year after separation from service.


CONCLUSION OF LAW

The criteria for an effective date earlier than October 3, 2006 for the grant of service connection for prostate cancer as a presumptive disease due to herbicide exposure have not been met.  38 U.S.C.A. §§ 5101(a), 5110 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.1(p), 3.151(a), 3.155(a), 3.400(b)(2)(i) (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2011).  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West Supp. 2011); 38 C.F.R. § 3.159(b) (2011).  VA must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.

As discussed below, the resolution of the Veteran's appeal for an earlier effective date turns on the law as applied to the undisputed facts in this claim regarding the dates of receipt of claim and date entitlement arose.  As this case turns on a matter of law, further assistance, such as the further procurement of records, would not assist the Veteran with the claim.  Consequently, no further notice or development under the VCAA is warranted.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); see generally Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Smith v. Gober, 14 Vet. App. 227, 231-32 (2000); see also Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc) (holding that the VCAA is not applicable where it could not affect a pending matter and could have no application as a matter of law); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (holding that, where the law is dispositive, the claim must be denied due to a lack of legal merit).  

Earlier Effective Date for Service Connection for Prostate Cancer

The Veteran contends that he is entitled to an effective date earlier than October 3, 2006 for the grant of service connection for prostate cancer because he reported symptomatology with regard to the service-connected disability prior to that date.

With regard to an appeal for disability compensation based on direct service connection, the effective date will be the date following separation from active service or date entitlement arose if claim was received within one year after separation from service; otherwise, date of receipt of claim, or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2)(i).  

A specific claim in the form prescribed by the Secretary of VA must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  A claim is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  Any communication or action, indicating intent to apply for one or more benefits under the laws administered by VA may be considered an informal claim.  38 C.F.R. § 3.155(a).  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  Id.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  Id.

At the outset, the Board finds the Veteran's informal claim for service connection for prostate cancer was not received within one year after separation from service.  The Veteran was separated from his periods of service in October 1966 and April 1991, as shown on his DD Forms 214.  On October 3, 2006, the RO received the Veteran's Statement in Support of Claim, via a VA Form 21-4138, reflecting his claim for service connection for prostate cancer.  Thus, the Board finds the date the claim for service connection for prostate cancer, under any theory of service connection, was received on October 3, 2006, which was not within one year of the Veteran's separation from service in October 1966 or April 1991.  

Therefore, the Board considered whether the later of date of receipt of claim for service connection for prostate cancer or date entitlement to service connection for prostate cancer arose is the proper effective date for the grant of service connection for prostate cancer.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(b)(2)(i).  As noted above, the date of receipt of the Veteran's informal claim for service connection for prostate cancer is October 3, 2006.  

With regard to the date entitlement arose, the Board finds this was in April 2006 when the Veteran was first diagnosed with prostate cancer.  In April 1994, the Veteran underwent a VA general medical examination, in which the examiner noted review of the genitourinary system revealed normal adult male genitalia.  VA outpatient treatment records from October 2000 to April 2006 are silent as to any complaints or diagnosis for prostate cancer.  Specifically, reviews of the genitourinary system were negative from September 2001 to February 2004 and his prostate specific antigen (PSA) level was 2.530 in March 2002.  In July 2003, the Veteran complained of pain in the rectal area when constipated for the past month; however upon examination, his PSA level was 3.720 and review of the genitourinary system was negative.  Thereafter, there were objective findings of mild elevated PSA (5.7) in January 2005, but the VA physician noted a normal digital rectal examination and review of the genitourinary system was also negative.

Subsequently, an April 2006 private prostate biopsy report revealed a diagnosis of prostatic adenocarcinoma.  The Veteran underwent private radiation therapy from June 2006 to January 2007, and the diagnosis and treatment for prostate cancer was confirmed in a September 2007 VA genitourinary examination report.  Since the date of receipt for the claim is October 3, 2006, which is later than the date entitlement arose in April 2006, the Board finds the currently assigned effective date of October 3, 2006 is properly assigned for the grant of service connection for prostate cancer, which was granted on the presumptive basis of exposure to herbicides (Agent Orange) in service.  38 C.F.R. § 3.400(b)(2)(i).

Pursuant to the Veteran's contentions, the Board has considered whether a formal claim was received or should have been inferred prior to the date of receipt of the informal claim on October 3, 2006.  At the March 2009 DRO hearing, the Veteran asserted that, when he filed an October 2000 informal claim of service connection, in pertinent part, for prostatitis associated with the exposure of Agent Orange, he could have also filed a claim of service connection for prostate cancer at that time had he been properly diagnosed.  Thus, the Veteran suggests the effective date for the grant of service connection for prostate cancer should be when the symptoms began.  In a May 2012 informal hearing presentation, the Veteran's representative asserted that the effective date for service connection for prostate cancer should be in June 2003 or earlier.  

Pursuant to the Veteran's testimony at the March 2009 DRO hearing asserting an earlier effective date based on misdiagnosis, the RO found that this assertion raised a new claim for compensation under 38 U.S.C.A. § 1151 based on the assertion of VA fault (misdiagnosis of prostate cancer) was developed.  In a June 2009 rating decision, the RO adjudicated and denied the claim for compensation for prostate cancer under the provisions of 38 U.S.C.A. § 1151 (for misdiagnosis).  The effect of the June 2009 rating decision denying compensation under 38 U.S.C.A. § 1151 was denial of an earlier effective date for service connection for prostate cancer under this theory.  The June 2009 rating decision was not appealed within one year; thus, the June 2009 rating decision became final, so an earlier effective date under the theory of 38 U.S.C.A. § 1151 is legally precluded.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2011).  

As such, the medical evidence of record, discussed in detail above that shows his initial complaint of pain in the rectal area in July 2003 and January 2005 objective findings of mild elevated PSA, does not constitute an informal claim for service connection benefits because such a notation does not reflect any intent expressed to VA to claim compensation benefits for the diagnosed disability.  See 38 C.F.R. § 3.155.  Moreover, no communication from the Veteran reflecting an intent to apply for service connection for prostate cancer was submitted to VA prior to October 3, 2006.  Id.  The United States Court of Appeals for Veterans Claims (Court) has held that VA is not required to anticipate any potential claim for a particular benefit where no intention to raise it was expressed.  Brannon v. West, 12 Vet. App. 32, 35 (1998); Talbert v. Brown, 7 Vet, App. 352, 356-57 (1995).  Thus, the Board finds a formal or informal claim of service connection for prostate cancer prior to October 3, 2006 may not have been inferred.  Based on these findings, and applying the regulation that provides the proper effective date for disability compensation based on direct service connection, the Board finds the effective date of October 3, 2006 for service connection for prostate cancer is correct, and an earlier effective date is precluded by law and regulation.  See 38 U.S.C.A. §§ 5110(a), (b)(1); 38 C.F.R. § 3.401(b)(2)(i).  


ORDER

An effective date earlier than October 3, 2006 for the grant of service connection for prostate cancer is denied  



REMAND

A remand is required in this case to ensure there is a complete record upon which to decide the issue of entitlement to service connection for an acquired psychiatric disorder, to include depressive disorder NOS and PTSD.  In this case, the claims file does not include a medical evaluation and opinion addressing whether the Veteran's acquired psychiatric disorder is related to service.  The claims file also identified records from the Social Security Administration (SSA).  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. §§ 3.159(c), (d) (2011); Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

In disability compensation (service connection) claims, VA must provide a medical examination and medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with a veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

With respect to a current disorder, the evidence shows the Veteran has been diagnosed with depressive disorder NOS during the appeal period, as first noted in a December 2002 VA outpatient treatment record.

Concerning the question of in-service disease, injury, or event for the acquired psychiatric disorder, at the March 2009 DRO hearing, the Veteran reported that he served in Vietnam as a duty soldier in the field.  On one occasion, while stationed with the battalion, 157 Quartermaster in Qui Nhon around the end of 1965, he tried to save a fellow soldier who refused to leave, so the Veteran left.  When the Veteran returned, he found the soldier's body blow in pieces.  The Veteran further recounted multiple deaths, to include suicides, of additional nameless soldiers, and that he endured many incidents of confrontation with the enemy mostly at night, to include on new year's eve of 1965 which involved all night shooting mortars in Qui Nhon.

Review of the service personnel records, to include DD Form 214 and DA Form 20, indicate the Veteran's military specialty occupation (MOS) was a general duty soldier, in Vietnam from August 1965 to September 1966, and with the 157th Quartermaster Company from July 1965 to September 1966.  As a result, the Board finds the Veteran's MOS and testimony are consistent with evidence indicative of combat exposure related to the claimed acquired psychiatric disorder.  See 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2011).   

With respect to whether the claimed acquired psychiatric disorder may be associated with service, the Veteran asserted at the March 2009 DRO hearing that he has been treated by many doctors for the claimed psychiatric disorder due to the in-service events while stationed in Vietnam.  With respect to the factor of relationship of current disability to service, the United States Court of Appeals for Veterans Claims (Court) has indicated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and a veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon, 20 Vet. App. at 83; see also Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service).

With respect to the factor of a nexus between service and the claimed residuals, this case presents a certain medical question that cannot be answered by the Board.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  This question concerns the relationship, if any, between the claimed acquired psychiatric disorder, to include depressive disorder NOS diagnosed during the appeal period, and active service, in particular the reported combat incidents while stationed in Vietnam.  This question should be addressed by an appropriately qualified medical professional.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3159(c)(4) (2011) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim).  The Board notes that the evidence of record does not provide an etiology opinion addressing the question of the relationship between the claimed disorder and active service.  

As a result, the evidence of record presents an inadequate basis to adjudicate the issue of service connection for an acquired psychiatric disorder.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  An additional VA examination with medical nexus opinion would assist in determining the nature and etiology of the claimed residuals on appeal.  

Furthermore, the Veteran reported in a February 2007 personal statement that he received Social Security full disability pension as a result of his medical history from the VA hospital, and requested that such records be obtained from the SSA.  Review of the record shows that reports from the SSA are not of record.  The Court has repeatedly held that, when VA is on notice of the possible existence of SSA records that may be relevant to a claim on appeal for VA benefits, VA must obtain them.  See Baker v. West, 11 Vet. App. 163, 169 (1998).  The VCAA also emphasizes the need for VA to obtain records from any federal agency.  38 U.S.C.A. §§ 5103A(b)(3), (c)(3).  Under these circumstances, an attempt should be made by the RO to obtain these SSA records.  

Accordingly, the issue of entitlement to service connection for an acquired psychiatric disorder, to include depressive disorder NOS and PTSD, is REMANDED for the following actions:
	
1.  Obtain from the SSA a copy of its decision(s), if any, awarding the Veteran disability benefits, as well as copies of all medical records underlying the determination(s).  In requesting these records, follow the current procedures of 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  If the requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran and his representative should be informed in writing.
 
2.  The RO/AMC should schedule the Veteran for a VA mental disorders or PTSD examination to determine the nature and etiology of the Veteran's acquired psychiatric disorder.  The relevant documents in the claims file should be made available to the VA examiner for review.  All indicated tests and studies are to be performed, and all diagnoses rendered pertinent to the Veteran's psychiatric status.  The VA examiner should also request a history from the Veteran.  A notation to the effect that the record review and history took place should be included in the report of the examiner.

Based upon a review of the entire record, the VA examiner is requested to offer the following opinion: 


Is it at least as likely as not (a 50 percent or greater probability) that any current acquired psychiatric disorder, to include depressive disorder NOS or PTSD, began during service or is otherwise linked to some incident of active duty? 

In rendering the opinion, the VA examiner should discuss the established in-service combat exposure, and may consider the Veteran's history of symptoms and treatment for this period.  A rationale should be given for all opinions and conclusions expressed.  If an opinion cannot be rendered without resorting to speculation, the examiner should explain why it would be speculative to respond.
 
3.  Thereafter, the issue of service connection for an acquired psychiatric disorder, to include depressive disorder NOS and PTSD, should be readjudicated.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate time period within which to respond thereto.

The Veteran and representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2011).


This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


Department of Veterans Affairs


